department of the treasury internal_revenue_service _ washington d c ioovoe nov 20u0 tax_exempt_and_government_entities_division uniform issue list legend set ep rat company s cccccccececececeeeceneeeeeeeeeeeers company t cccccceeceeeeeeeeeeseneeeseeneaes dear this is in response to a letter dated date as supplemented by correspondence dated date requesting a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code you submitted the following facts and representations in connection with your request taxpayer a age maintained ira x a simple individual_retirement_arrangement ira with company s the assets of ira x were split into a stock fund and a money market fund on date taxpayer a transferred amount p in an online transaction from the stock fund of ira x toa non-ira money market fund with company s which taxpayer a believed to be the money market fund contained in ira x two days after the expiration of the 60-day period taxpayer a realized that he had mistakenly transferred amount p to the non-ira money market account on date amount p was transferred from the non-ira money market account with company s to another non-ira money market account with company t in order to earn a higher yield amount p has not been used for any other purpose and is currently held in the money market account with company t based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount p sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that he merely intended to change investments within ira x and that his failure to accomplish a timely rollover was caused by mistakenly transferring amount p out of ira x and into a non-ira account taxpayer a realized his mistake only two days after the expiration of the 60-day period therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount p from ira x taxpayer a is granted a period of days from the issuance of this ruling to contribute amount p to an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount p will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
